In re Ronald Boult, applying for writ of certiorari, prohibition and mandamus. Parish of Caddo, City Court of Shreveport. Nos. B-1879, B-1880, B-1881 and B-1882.
*780Considering the application for writs as a petition for an out-of-time appeal, we grant the application and transfer the matter to the Court of Appeal for the Second Circuit. A sentence to pay a $500 fine coupled with confiscation of defendant’s revolver meets the jurisdictional minimum and makes this case appealable. La. Const, art. 5 § 10(A), CCrP 779. Since no order of appeal was entered prior to July 1, 1982, this Court does not have exclusive appellate jurisdiction; the matter will therefore be transferred to the Court of Appeal. La. Const, art. V, § 5(E).